Citation Nr: 1640584	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for Achilles tendonitis.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic sinusitis.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.  He also served with the Air Force National Guard from March 1990 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A hearing was held in May 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for Achilles tendonitis is requested.

2. The Veteran's anxiety disorder and depressive disorder manifested as a result of a traumatic incident during a period of active duty for training.

3. The Veteran's symptoms of sleep apnea manifested during his period of active service.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for service connection for Achilles tendonitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for anxiety and depression have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).

3. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In March 2016, the appellant requested the withdrawal of his appeal of the claim for service connection for Achilles tendonitis and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the claim for service connection for Achilles tendonitis is dismissed.

II. Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection is permissible for disability resulting from disease or injury incurred in or aggravated by active duty for training (ACDUTRA) or for disability resulting from injury - but not disease - incurred or aggravated during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101 (22) and (23); 38 C.F.R. § 3.6.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  The Board initially notes that the evidence does not show a diagnosis of PTSD, a fact that the Veteran has not disputed.  However, treatment records show diagnoses of anxiety, depression, and dysthymia.  Thus, element one, a current disability, has been met.  Additionally, in a December 2010 memorandum, VA conceded that the Veteran had a traumatic experience on March 13, 1993, (awareness of a mid-air collision of two helicopters with fatalities), while on active flight status.  Thus, element two has been met.  Regarding element three, as discussed below, the Board finds the evidence is in relative equipoise regarding a nexus between the Veteran's current diagnoses and service.

VA treatment records show the Veteran was treated for mental health concerns in 2009.  In May 2009, the provider found the Veteran had difficulties with concentration that were likely the result of high levels of anxiety and rumination.  She found the Veteran likely had difficulties focusing on work and conversations due to worry about other areas of his life.  The diagnoses included anxiety, depression, and bereavement, complicated.  She did not indicate the subject(s) of the Veteran's rumination. 

In November 2009, the Veteran reported his intent to visit the graves of the men who were killed in the helicopter accident during service to see if it affected his mood.  Diagnoses included anxiety and dysthymic disorders.  

In August 2010, a provider noted that the Veteran was addressing his grief from the in-service accident.  The provider indicated that the Veteran's primary problem was his anxiety about anxiety but that he did not need further treatment at that time.

The Veteran had a VA examination in February 2011.  He reported that during a period of active duty for training, while flying in a helicopter around the perimeter of camp, he noticed the helicopter he was on was flying too low.  Shortly thereafter, communication over the radio increased and he later learned that two other helicopters had collided in midair, killing five soldiers.  He described his emotions at that time.  He said he had felt depression since the mid- to late 1990s.  The examiner noted that the Veteran had been treated in 2009 and that his diagnoses included anxiety, depression, and complicated bereavement, with the bereavement related to the death of the soldiers.  The diagnoses included dysthymic disorder and impulse control disorder with a history of traumatic experience in service.  The examiner provided etiology opinions for dysthymic disorder and impulse control disorder; however, since no rationale was provided in support of the opinions, the opinions are not adequate for rating purposes.

In July 2014, the Veteran submitted a disability benefit questionnaire (DBQ) from a private provider.  The provider indicated that the Veteran had anxiety disorder with symptoms of PTSD and depression as well as depressive disorder with contributing factors including the exposure to the helicopter crash in 1993.  The DBQ report indicates that his depressive symptoms started after the helicopter crash and appear secondary to anxiety.  In a separate report, the provider indicated he had reviewed the Veteran's military records, VA treatment records, and his 2011 VA examination report.  He found the Veteran clearly met the criteria for anxiety disorder with symptoms of PTSD and criteria for depressive disorder.  He noted the Veteran's symptoms and opined that the Veteran's conditions are more likely than not secondary to experiencing the loss of his fellow soldiers in a helicopter crash in 1993.  In support of his finding, he noted the Veteran's report that he began having more anxiety and was not the same after the helicopter accident during service.

VA obtained another etiology opinion in September 2015.  The examiner reviewed the claims file and opined that the Veteran's acquired psychiatric disorder is less likely than not related to the helicopter crash that occurred in 1993.  The examiner noted that the Veteran did not witness the crash or help recover the bodies.  The examiner summarized findings from the February 2011 VA examination report, the July 2014 private opinion, and VA treatment records.  The examiner observed that the Veteran appeared to have had some resolution regarding his bereavement issues as of mid-2010.  The examiner found that while it is likely that the helicopter crash in 1993 had a significant impact on the Veteran and that he had grief associated with the losses, survivor's guilt, and thoughts of the accident when reminders were present in the environment, his reaction to the crash appears to have been a normal (and not a pathological) response of bereavement and sadness related to a tragic event.  The examiner found the Veteran's thoughts and feelings specifically associated with the crash were processed successfully and are not limiting his occupational or social functioning.  The examiner observed that during the Veteran's last meetings in therapy, his VA provider noted that concerns were limited to normal life stressors.  He felt down for one day, which was Memorial Day, thinking of the soldiers who died, which the examiner stated is a normal human reaction on this holiday.  The examiner stated that the Veteran's anxiety and depression appear to be associated with personality traits noted on MMPI-2 results and difficulty coping with life stressors.  The examiner found a lack of evidence showing that the Veteran's general anxiety, decreased interest in activities, insomnia, poor concentration, and anger are specifically associated with the helicopter crash.  The Veteran did not actively seek treatment until 2009, over 15 years after the incident.

After reviewing the evidence, the Board finds it is at least in equipoise regarding a nexus between service and the Veteran's anxiety disorder, NOS, and depressive disorder, NOS.  Here, there are two etiology opinions with adequate rationale that address the relationship between the Veteran's acquired psychiatric disorders and service.  One opinion favors service connection while the other does not.  However, the Board points out that while the September 2015 examiner provided a negative etiology opinion, the examiner acknowledged that the Veteran's traumatic event during service affected him during the pendency of the appeal.  Further, VA providers acknowledged bereavement issues resulting from the accident in 1993.  Consequently, the Board finds that the evidence is at least in equipoise as to whether the current anxiety and depressive disorders are related to service.  Giving the Veteran the benefit of the doubt, service connection for anxiety disorder and depressive disorder is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Sleep Apnea

The Veteran seeks service connection for sleep apnea, to include as secondary to his service-connected sinusitis.  First, the Board observes that the Veteran has a diagnosis of sleep apnea, thus element one for service connection has been met.  As discussed below, the Board finds that the Veteran's sleep apnea most likely manifested during service; thus, satisfying elements two and three for service connection.

The Veteran contends that his sleep apnea manifested during service or as a result of his sinusitis.  In his February 2013 statement, he indicated that he relied on caffeine during service to stay alert.  He reported that he had frequent sinus flare-ups and sinus infections during service.  He believed that his constant congestion of the nasal passages from post nasal drip led to reduced airway capacity, fluctuating inner airway irritation, and eventually, sleep apnea.  In an August 2015 statement, the Veteran reported that the severity of his sinusitis and resulting congestion prevents him from breathing with a CPAP.  He also submitted multiple articles addressing the relationship between sleep apnea and chronic sinusitis.

In support of his claim, the Veteran submitted witness statements from his wife and sister.  His wife indicated that they had been together since early 1992 and that for as long as they have been together, the Veteran has always snored, with frequent pauses in breath, when sleeping.  She has had to nudge him to get him to breathe again.  See Statement, wife, February 2013.  In a February 2013 statement from his sister, she indicated that when the Veteran was in active service from 1984 to 1988, he would visit her and his parents when on leave.  She reported that when visiting, he snored when he slept.  When he visited her in the mid to late 1990s, he still snored when sleeping.

In an April 2014 statement, K.C. indicated that he served with the Veteran from November 1985 to February 1986 and from March 1986 to September 1988.  He reported that he and the Veteran were roommates.  He remembered that the Veteran would snore every night and would seem tired the next day.  He noted that the Veteran drank multiple caffeinated beverages a day to get moving in the mornings.

Also of record is a statement from E.S., dated June 2014.  E.S. served in the same unit with the Veteran from March 1990 until April 2000.  He reported that during their annual two-week training periods and monthly weekend drill service that the Veteran would snore heavily.  He recalled times when the Veteran would wake up and appear to catch his breath.  He also noted that there were many days when the Veteran was exceptionally tired.

The Veteran had a VA examination in January 2013.  The examiner opined that the Veteran's sleep apnea was not caused by his service-connected sinusitis.  However, the opinion is not adequate for rating purposes since its rationale is disjointed and does not complete the examiner's thoughts or reasoning.  At most, it appears that the opinion is based on a finding that daytime sleepiness was noted with weight gain approximately 4.5 years ago.  The examiner cited data addressing the link between snoring and sleep apnea but failed to relate the importance of that information back to the Veteran's case.  Further, the examiner did not indicate whether the Veteran's service-connected sinusitis has aggravated his sleep apnea.  For these reasons, the examination report is inadequate for rating purposes.

In September 2015, VA asked an examiner to provide an opinion indicating whether the Veteran's sleep apnea is directly related to service.  The examiner found it less likely than not that sleep apnea is related to service.  The examiner stated that snoring is a common condition and that it is unclear whether snoring progresses to obstructive sleep apnea; however, the examiner noted that weight gain is a causal factor in the development of sleep apnea.  The examiner noted the buddy statements describing the Veteran's history of snoring and fatigue but stated that those reports are not sufficient to find a diagnosis of obstructive sleep apnea.  The examiner observed that the Veteran was not treated for sleep apnea until 2011, more than 20 years after service, and that the record shows a progressive increase in body weight from at least 2002 to 2011.  Thus, the examiner concluded that the Veteran's sleep apnea is most likely the result of obesity.  The examiner did not address whether the service-connected sinusitis has aggravated the condition.

Finally, in April 2016, the Veteran submitted an opinion report from a private provider, Dr. D.A., who found it at least as likely as not that sleep apnea developed during service and is more likely than not secondary to his service-connected sinusitis.  In his report, Dr. D.A. cited medical literature and acknowledged the witness statements attesting to the Veteran's snoring and fatigue during and since active duty service in the 1980s.  He noted that symptoms of obstructive sleep apnea generally begin insidiously and are often present for years before a patient is referred for evaluation.  Symptoms may include snoring, usually loud, habitual, and bothersome to others; witnessed apneas; nonrestorative sleep; excessive daytime sleepiness; and daytime fatigue and tiredness.  According to medical literature, snoring is the initial presenting symptom of a sleep-related breathing disorder.  Generally, snoring increases in severity over time and in association with medical disorders that may exacerbate the disorder, such as obesity.  He explained that as the disease progresses, patients begin to show sleepiness due to upper airway resistance, and if left untreated, patients eventually develop obstructive sleep apnea.  Thus, Dr. D.A. opined that based on the testimonies of his fellow servicemen and recent medical literature, it is more likely than not that the Veteran's sleep apnea actually developed during service.  In the report, Dr. D.A. explained sinusitis, its distortion of the upper airway, and its relationship to obstructive sleep apnea.  He concluded that symptoms of sleep apnea started during service and likely manifested secondary to the Veteran's service-connected sinusitis.

The Board has reviewed all of the evidence and finds that service connection for sleep apnea is warranted.  As noted above, multiple witness statements describe the Veteran's sleep habits since his time during active service in the 1980s.  The Board finds the witnesses are competent to report their observations of the Veteran's sleep habits during and since service.  Further, there is no indication in the record that the witnesses are not credible.  Also in support of the claim is medical literature, not otherwise addressed herein, which describes the relationship between snoring and sleep apnea as well as the relationship between sinusitis and sleep apnea.

The medical evidence is in equipoise as to whether the Veteran's sleep apnea is directly related to service.  The private opinion from Dr. D.A. is fully supported by rationale and finds that the Veteran's sleep apnea manifested during active service.  The September 2015 opinion from the VA examiner, also fully supported by rationale, does not find such relationship between service and sleep apnea.  However, the Board also notes that Dr. D.A. also found a positive nexus between sleep apnea and sinusitis.

Based on the foregoing, the Board finds service connection for sleep apnea is warranted.  Lay statements attest to the onset and chronicity of the Veteran's symptoms and Dr. D.A. has provided an opinion, fully supported with rationale and medical literature, indicating a nexus between service, to include his in-service sinusitis, and his eventual diagnosis of sleep apnea.  Consequently, service connection for sleep apnea is granted. 


ORDER

The claim for service connection for Achilles tendonitis is dismissed.

Service connection for anxiety disorder and depressive disorder is granted.

Service connection for sleep apnea is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


